Citation Nr: 0840524	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran perfected a timely appeal of a September 
20, 2002 rating decision denying entitlement to an increased 
rating for a fracture of the left wrist, with navicular 
carpal tunnel syndrome and axonal neuropathy; and service 
connection for depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to August 
1952 and from March 1954 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In this letter, 
the veteran was informed that his appeal of a September 2002 
rating decision was not timely.

The Board remanded this case for issuance of a Statement of 
the Case, pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), in May 2007.  The veteran has since perfected 
an appeal for the issue of the timeliness of the appeal of 
the September 2002 rating decision.


FINDINGS OF FACT

1.  The veteran was notified of the unfavorable rating 
decision denying entitlement to an increased rating for a 
fracture of the left wrist, with navicular carpal tunnel 
syndrome and axonal neuropathy; and service connection for 
depression in September 2002; his timely Notice of 
Disagreement was received by the RO in October 2002, and, on 
November 20, 2003, the RO issued a Statement of the Case, 
along with a letter explaining his appellate rights and 
responsibilities (i.e., the 60-day time limit for receipt of 
a Substantive Appeal).

2.  The veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) was received by the RO in February 2004, more than 
60 days following the issuance of the Statement of the Case 
and well over a year following notification of the 
unfavorable rating decision.

3.  The veteran has not provided good cause to support the 
grant of an extension of the time limit for filing his VA 
Form 9.


CONCLUSION OF LAW

In the absence of a timely filed Substantive Appeal, the 
Board lacks jurisdiction over the claims of entitlement to an 
increased rating for a fracture of the left wrist, with 
navicular carpal tunnel syndrome and axonal neuropathy; and 
service connection for depression.  38 U.S.C.A. §§ 7105, 7108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.302, 20.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).


In the present case, in May 2002, the veteran filed a claim 
for a higher rating for his service-connected left wrist 
fracture, with navicular carpal tunnel syndrome and axonal 
neuropathy, for which a 20 percent rating had been in effect 
since 1985; and for service connection for depression.  In 
September 2002, the RO denied the claims.  A September 24, 
2002 letter notified the veteran of the denial and of his 
appellate rights.  In October 2002, the veteran initiated an 
appeal by filing a Notice of Disagreement (NOD). 

On November 20, 2003, the RO furnished the veteran with a 
Statement of the Case (SOC) addressing both issues, in 
response to the October 2002 NOD.  This issuance was sent to 
the address listed on the NOD.  In January 2004, the RO also 
issued another SOC, which concerned three issues different 
from those addressed in the September 2002 rating decision. 

No response was received from the veteran until February 
2004.  On February 9, 2004, he filed a VA Form 9, which 
indicated by a check mark that he wanted to appeal all issues 
listed on the SOC, but he did not specify whether he was 
appealing the issues from the November 2003 SOC, those from 
the January 2004 SOC, or both.  Then, on February 24, 2004, 
the veteran filed another VA Form 9.  This form contains 
references to mental health problems and problems with his 
back, arms, legs, and head. The veteran also checked a box 
indicating that he wanted to appeal all of the issues listed 
in the SOC but, again, he did not specify whether he was 
appealing one or both SOCs.  The Board notes that both VAF 9s 
include the same address listed on the November 2003 SOC.

On March 12, 2004, the RO sent the veteran a letter informing 
him of its determination that the VA Form 9 received on 
February 24, 2004, apparently intended to perfect appeal on 
the September 2002 rating decision, was not filed in a timely 
manner.  The veteran immediately responded to that letter by 
filing a statement in March 2004, in which he expressed his 
belief that he did file a timely appeal by submitting his VA 
Form 9 on January 20, 2004. 

Following the Board's remand, the veteran was notified in the 
August 2008 SOC addressing the timeliness issue that his 
appeal should address the benefit that he was seeking, the 
facts in the SOC with which he disagreed, and errors made by 
VA in applying the law.  In his September 2008 VA Form 9, he 
noted that, even though his Statement of the Case was issued 
on November 20, 2003, he never received it by mail.  Rather, 
when he went to VA to inquire about the status of the matter, 
he was given the Statement of the Case on February 24, 2004 
and filed his VA Form 9 on the same day.

As a related matter, the Board notes that the veteran's claim 
for service connection for depression was separately denied 
in a February 2003 rating decision on the basis that no new 
and material evidence had been submitted.  An NOD was 
received in March 2003 concerning this matter, and an SOC on 
this issue was furnished on March 10, 2004.  The Board 
dismissed the appeal regarding this issue on the basis of 
lack of jurisdiction in its May 2007 decision.

The Board has reviewed the above procedural history and notes 
that no Substantive Appeal was filed within 60 days of the 
issuance of the November 2003 SOC or within the one-year 
period following the date of notification of the September 
2002 determination being appealed.  Rather, the initial, 
nonspecific VA Form 9 was received on February 9, 2004, and 
the VA Form 9 containing specific references to the 
underlying rating decision was received on February 24, 2004.

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing prior to the expiration of 
the time limit for filing the substantive appeal, and the 
denial of such a request may be appealed to the Board.  
38 C.F.R. § 20.303.  Section 3.109(b) also provides that time 
limits within which claimants are required to act to perfect 
a claim or challenge an adverse VA decision may be extended 
for good cause shown and, where extension is requested after 
the time limit, the action required of the claimant must be 
taken concurrent with or prior to the filing of the request 
for extension and good cause must be shown as to why the 
required action could not be taken within the required time 
and sooner than it was actually performed.  Although the 
veteran did not file a request for an extension of time 
within which to file his substantive appeal, the Board has 
considered whether the veteran has shown good cause to 
support the grant of an extension of the time limit for 
filing his Substantive Appeal, as he has recently asserted 
that he did not receive his SOC until February 24, 2004, the 
date of receipt of the second VA Form 9.  

The Board concludes that the veteran's assertions are not 
supported by the record.  The November 2003 SOC was sent to 
his address of record and was not returned as undeliverable.  
As a general matter, courts and other adjudicators will 
presume that public officers have properly discharged their 
official duties, to include proper mailing of notification of 
decisions.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 
(2007) (discussing VA's presumption of regularity in terms of 
U.S. Postal Service regulations).  The Board also notes that 
the VA Form 9 received on February 24, 2004 was signed by the 
veteran and dated "Feb. 16 '04," strongly suggesting that 
the VA Form 9, furnished to him as part of his SOC, was in 
his possession prior to February 24, 2004.  Finally, the 
Board observes that the veteran's recent contentions as to 
the date of receipt of the Statement of the Case are 
contradicted by his March 2004 statement, in which he 
reported submitting his VA Form 9 on January 20, 2004.  

For all of the above reasons, the Board does not find that 
the veteran has shown good cause to support the grant of an 
extension of the time limit for filing his Substantive 
Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303.  

Overall, the record shows that the veteran did not perfect a 
timely appeal of a September 20, 2002 rating decision denying 
entitlement to an increased rating for a fracture of the left 
wrist, with navicular carpal tunnel syndrome and axonal 
neuropathy; and service connection for depression.  
Accordingly, the Board is without jurisdiction to consider 
the veteran's claims, and the appeal is dismissed. 




ORDER

As the veteran did not perfect a timely appeal of a September 
20, 2002 rating decision denying entitlement to an increased 
rating for a fracture of the left wrist, with navicular 
carpal tunnel syndrome and axonal neuropathy; and service 
connection for depression, the appeal is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


